Citation Nr: 1607806	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-40 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for discogenic low back pain and mechanical low back pain, currently rated at 40 percent from January 11, 2009.

2.  Entitlement to a disability rating in excess of 10 percent prior to August 26, 2014, and in excess of 20 percent from August 26, 2014, for left lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 20 percent from August 26, 2014 for right lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A rating decision of December 1989 granted the Veteran service connection for a low back disability with an evaluation of 10 percent.  In January 2009, the Veteran filed a claim for rating increase.

By a rating decision of May 2010, the RO increased the evaluation for the disability of discogenic low back pain and mechanical low back pain from 10 percent to 40 percent, with an effective date of January 11, 2009 (the date of the Veteran's claim for increase).  The Veteran has not withdrawn his appeal following the May 2010 rating decision that awarded a higher, but less-than-maximum, rating.  Therefore the issue of an increased rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has also been granted entitlement to separate ratings for associated radiculopathy.  A rating decision of August 2009 granted service connection for left lower extremity radiculopathy associated with discogenic low back pain and mechanical low back pain and assigned a rating of 10 percent.  A rating decision of June 2015 increased the rating for left lower extremity radiculopathy from 10 percent to 20 percent and further granted service connection for right lower extremity radiculopathy associated with discogenic low back pain and mechanical low back pain and assigned a rating of 20 percent.

The June 2015 rating decision informed the Veteran that both the left and the right radiculopathy conditions were "ancillary to," and "inextricably intertwined with," the issue on appeal with respect to the low back and that "no further action" was required.  The record does not reflect that the Veteran was notified of his appellate rights with respect to the June 2015 rating decision, and the Veteran has filed no notice of disagreement or argument with respect to the radiculopathy ratings.  To date he has characterized his appeal as relating to the low back condition currently evaluated as 40 percent disabling. See February 2013 filing of Veteran; May 2015 filing of Veteran.

Nonetheless, because the ratings for left and right lower extremity radiculopathy are ancillary to the original issue on appeal, the Board has added increased rating claims for radiculopathy of the left-lower-and right-lower extremities to the list of issues on appeal.  By including these ancillary ratings in this decision the Board seeks to ensure that the Veteran receives the maximum rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Harris v. Derwinski, 1 Veteran. App. 180 (1991).

By a rating decision of September 2014, the Veteran was denied service connection for a cervical spine disability.  The Veteran did not file a notice of disagreement with respect to that rating decision.  

A statement of the case (SOC) of November 2012 denied the Veteran entitlement to an effective date earlier than January 11, 2009 for the 40 percent evaluation of the Veteran's low back disability.  The Veteran did not file a VA Form 9 with respect to that SOC.

A rating decision of June 2014 granted the Veteran total disability based on individual unemployability (TDIU), effective May 3, 2013.

The Veteran is not represented.  In January 2016, the Veteran revoked representation by the American Legion.  See Veteran's filing of February 2016.  The service organization has acknowledged the revocation.  See American Legion filing of February 2016.

This matter was previously before the Board.  By an order of May 2015, the Board remanded the low back increased rating claim for further evidentiary development.

The issue of service connection for a skin condition of the chest and back has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's low back disability has been manifested by pain, localized tenderness, interference with standing and sitting, and forward flexion limited to no worse than 10 degrees; unfavorable ankylosis has not been shown, nor have there been incapacitating episodes characterized by doctor-prescribed bed rest.

2.  The Veteran's left lower extremity radiculopathy associated with his low back disability manifested no more than mild incomplete paralysis prior to August 26, 2014, and no more than moderate incomplete paralysis from August 26, 2014.

3.  From August 26, 2014, the Veteran's right lower extremity radiculopathy associated with his low back disability manifested no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for the disability of degenerative arthritis of the low back has not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met for the period prior to August 26, 2014, and the criteria for an evaluation in excess of 20 percent have not been met from August 26, 2014.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected low back disability.  The Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Stegall concerns

By a remand order of May 2015, the Board ordered the AOJ to review an August 2014 VA examination report that had been added to the Veteran's claims folder following certification to the Board and not considered by the AOJ.  Thereafter the Veteran's claim was to be readjudicated and the Veteran provided a supplemental statement of the case in the event that the claim was not granted in full.

A review of the record reflects that the Board's remand instructions have been substantially complied with.  The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With the requested development having been completed, the case is again before the Board for appellate consideration.





Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty-to-assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Under the VCAA, VA is required, upon receipt of a substantially complete application for benefits, to notify the claimant and any representative of any information and medical or lay evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must notify as to any information not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

A VCAA letter of July 2009 satisfied VA's duty to notify.  The notice included an explanation as to what the evidence must show for an increased evaluation and how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, reasonable efforts have been made to help the Veteran obtain evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements of the Veteran, lay statements, service treatment records, VA treatment records, private treatment records, Social Security Administration medical records, and military personnel records.  In May 2010, VA made a finding that certain post-service VA treatment records had not been obtained following all reasonable efforts and that further attempts to secure the records would be futile.  The Veteran was notified of the finding.  See notification letter of May 2010.  

With respect to increased-rating claims, the duty to assist may include conducting a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  If the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran underwent VA examinations of the low back in July 2009, May 2010, May 2012, and August 2014.  The VA examination reports discuss the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations provide sufficient information to assess the severity of the Veteran's low back disability and associated radiculopathy, including any functional impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).


Legal criteria relating to increased rating claims, generally

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996)

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

The assignment of a particular diagnostic code (DC) depends upon the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on factors such as medical history, diagnosis, and demonstrated symptoms.  Any change of diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  If entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C. § 5110 (West 2014); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods for which the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart, supra, at 509-510.


Higher evaluation for low back disability,
 to include radiculopathy of the left and right lower extremities

Legal criteria

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2015).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight-bearing.  See 38 C.F.R. § 4.45 (2015).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, with the method that results in a higher rating taking precedence.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).
 
When evaluation is made under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Pursuant to Diagnostic Code 5242, degenerative arthritis of the spine may be rated under DC 5003, which concerns degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC relating to limitation of motion. 

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.   Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  See 38 C.F.R. § 4.123 (2015).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2015).


Analysis

The December 1989 rating decision establishing service connection rated the Veteran's low disability under DC 5295 (lumbosacral strain).  The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, relating to degenerative arthritis of the spine.  The Veteran's claim for increase was filed in January 2009, and a VA Form 9 perfecting the appeal was filed in February 2013.

Based on all competent and relevant evidence of record, the Board will consider the Veteran's disability under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003). The latter regulatory amendments did not occur during the pendency of the Veteran's appeal.  Therefore the Board will evaluate the Veteran's claim only under current regulations.

A January 2008 MRI scan of the lumbar spine notes that "degenerative disc disease is at the L5-S1 level."  There was also "a mild degree of degenerative stenosis involving the vertebral nerve root canals bilaterally at the L3 and L4 through the L5 to S1 levels.   See VA treatment record of January 2008.  In April 2008, "chronic low back pain - mild DJD" and "osteoarthritis" were included in a problem list.  See VA treatment record of April 2008.

A February 2009 lay statement by a friend of the Veteran states that the Veteran "has to use a walker to function," that he had fallen "because of the damage to his spine and back," and that sometimes he was unable "to get out of a chair because of the pain he experienced."  A VA treatment record of June 2009 notes the Veteran's report of pain in the "mid back" and "lower back" and "frequent falls, especially when trying to walk without his walker."

In July 2009, the Veteran underwent a VA examination for mechanical low back pain.  The Veteran maintained that his back pain had worsened since the previous VA examination of October 2006.  According to the examiner, the Veteran reported that "he experiences constant pain which he localizes to the lumbar area of the spine" and that "this pain radiates all the way down the posterior aspect of the left leg to the knee" and "radiates down the right side into the buttock."  The Veteran characterized the pain "constantly at a high/severe level."  While the Veteran denied any flare-ups, he stated that he had had six episodes of incapacitation in the past twelve months.  These episodes were said to have each lasted about four days, with the most recent one having occurred in June 2009. See July 2009 VA examination report.

The Veteran also stated that, since 2006, he had used a wheeled walker with a built-in seat for support.  He did not use a back brace.  The Veteran estimated that he could "only walk for a distance of five yards before having to stop and rest due to his back pain."  He reported "a history of frequent falls due to weakness in his left leg."  There was no reported hospitalization or surgical procedure relating to the low back.  Id.

The Veteran was employed at that time in a "primarily sedentary job" for which he was required "to take frequent breaks to stand up and stretch his back as his back stiffens when he has been seated for longer periods of time."  He used his walker to ambulate in the office, had difficulty in maneuvering the walker between office desks, and needed co-worker assistance in carrying files.  The Veteran reported losing approximately 25 days of work in the past 12 months due to back pain.  Id.

The Veteran stated that he lived alone, continued to drive a car, and was able to perform his personal activities of daily living independently with the use of special devices such as a raised toilet seat and a special handheld shower device.  The Veteran reported "limited ability to walk."  He stated that, due to his back condition, he could no longer play sports or garden.  The examiner noted that the Veteran "had difficulty rising from a sitting to a standing position," had "stooped" posture, and used a walker for support in ambulation.  The Veteran was able to stand erect when asked to do so and could "independently transfer himself from the chair in the examination room to the examination table" with the use of his walker.  Id.

Examination of the lumbar spine revealed "normal spinal curvature without any obvious spinal deformity."  There was "no evidence of ankylosis."  Id.

The Veteran demonstrated the following range of motion of the lumbar spine: "forward flexion 0 to 30 of 90 degrees with pain throughout the entire range of motion."  The examiner stated that the Veteran declined to engage in repetitive motion testing as he stated that it would be too painful."  Id.  On the basis of the examination, the July 2009 examiner's impression was "degenerative disk disease of the lumbar spine with a left leg radiculopathy."  Id.

A VA treatment record of February 2010 notes, without specific measurements, that "the patient's range of motion of the lumbar spine is moderately decreased due to pain in mid lower back."  The Veteran reported "no fecal or urinary incontinence." 

A VA imaging report of February 2010 notes "AP and lateral views of the lumbar spine [showing] marked disk space narrowing noted at L5-S1 with vacuum disk phenomenon."  Otherwise, the intervertebral disk spaces appeared "well maintained," and alignment of the lumbar spine was intact.  The impression was "degenerative disk disease but no acute osseous abnormality involving the lumbar spine."

The Veteran again underwent a VA medical examination of the lower back in May 2010.  The examiner noted the medical history of the Veteran's lower back pain, including the Veteran's report of "decreased ability to bend forward due to stiffness and pain" and pain "almost all the time," described as "a pulling type sensation in his back."  The Veteran continued to ambulate with a wheeled walker.  The Veteran was able to stand in the shower and had a shower chair if needed.  He continued to drive a car, but driving was "painful for the lower back."  Driving more than 30 minutes required him to stop to stretch his back.  At work, standing to give presentations caused back pain.  He stated that he had missed 30-35 days of work in the past year due to pain and that "a few days were doctor ordered excuses but not necessarily bed rest and he was not incapacitated."  See VA examination report of May 2010.

Upon examination, the Veteran's demonstrated "forward flexion 0 to 10 of 90 degrees with pain throughout the entire range of motion."  Repetitive motion testing did not change range of motion or cause joint fatigability.  There was no incoordination or instability.  The Veteran complained of increased pain with the repetitions.  The Veteran was unable to stand on his toes or heels.  The Veteran "moved very slow getting onto and off the exam table and had to hold on to table or his rolling walker to get up.  The diagnosis was stated as: "Discogenic low back pain with veteran hx of Degenerative Disk disease of the lumbar spine with a left leg radiculopathy as demonstrated by abnormal physical findings today.  MRI of the LS done in January 2008 confirmed the DDD and his exam today is consistent with radiculopathy." 

A VA treatment record of March 2011 noted without specific measurements that the Veteran's spine was "straight to visual inspection," that there was "no costovertebral angle tenderness or palpable muscle spasms", and that "the patient's range of motion of the lumbar spine is decreased."

The Veteran underwent a further VA examination of his back in May 2012.  The Veteran reported that his condition had worsened since the last VA medical examination of May 2010.  He denied any hospitalization or surgery.  The Veteran reported flare-ups occurring three times per week with an average duration of four to eight hours.  He was unable to leave the house or to drive during flare-ups.

Initial range-of-motion measurements showed forward flexion ending at 30 degrees.  Objective evidence of painful motion began at 0 degrees.  The Veteran stated that he could not perform repetitive motions due to the level of his back pain.  The functional impairment due to the back condition was characterized as "less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing."  The Veteran reported "tenderness to palpation over the vertebral bodies of the lumbar spine and the bilateral paraspinal muscles in the same area."

The Veteran was found to found to have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  He had had no incapacitating episodes over the past 12 months due to IVDS, within the VA definition of an "incapacitating episode." 

With respect to radiculopathy, the Veteran was found to have no numbness of the right lower extremity and "mild" numbness of the left lower extremity.  The radiculopathy of the left side was "mild."   The Veteran had no other neurological abnormalities or findings related to his thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.

In April 2013, the Veteran filed an initial claim for Social Security disability benefits for the conditions of "discogenic lower back pain, extremity radiculopathy, spi; cervical/lumbar DJD/DDD; discogenic: lower back pain and mechanical."  The Veteran was determined by SSA to be "disabled."  See Social Security Administration record of July 2013.

The Veteran next underwent a VA examination for back conditions in August 2014.  The examiner noted that the Veteran's VA claims file had been reviewed in connection with the examination.  A diagnosis of "degenerative arthritis of the spine" was noted.   The Veteran reported that his condition had worsened since his last VA examination.  He reported daily pain in his lower back, which he rated as a constant "8."  The Veteran reported flare-ups occurring "about every other day" and lasting "for most of the day" with a pain level of a "9."  He also reported "radiation down both of his hips and thighs and down to his bilateral feet" and "weakness in both of his legs."  The Veteran denied any hospitalizations or surgeries.  See August 2014 VA examination report.

Arthritis was documented by imaging studies.  Forward flexion was found to end at 40 degrees.  Evidence of painful motion began at 30 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion ended at 45 degrees.  The Veteran had no additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  Nonetheless, the examiner noted "less movement than normal" as an additional functional loss or impairment experienced by the Veteran after repetitive use.  Also noted was "pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance."  Id.

The Veteran had pain on palpation in his "lower spine in the middle and on both sides of his spinal cord."  There was no ankylosis of the spine.  Here, in contrast to the examination report of May 2012, the Veteran was found to not have IVDS.  It was also noted that the Veteran has no scars associated with his low back condition.  Id.

The Veteran was found to have "moderate" radiculopathy of the left and right lower extremities.  As to both extremities, the radiculopathy was characterized by findings of "mild" constant pain, and "moderate" intermittent pain, paresthesias and/or dysesthesias, and numbness.  There were no other neurologic abnormalities such as bowel or bladder problems.

The Veteran "stood with his spine flexed forward at 10 degrees of flexion." When asked to stand erect, "he stated that he could not do it."   The report also noted the Veteran's use of a walker as an assistive device for locomotion. 

The Veteran reported that he had not been employed since February 2013 and that he had re-injured his back in a fall at work in 2012.  The Veteran's back condition was found to impact his ability to work in that he "cannot perform any type of physical work activities, especially any which require bending, lifting objects weighing more than 10 lbs., extended standing more than 30 minutes, or extended walking more than 30 minutes."  He is "limited to sedentary work activities only."  The Veteran stated that he had lost 60 days of work in the past 12 months due to his back pain.  Although the Veteran stated to the examiner that "he has had episodes of total incapacitation in the past 12 months due to his [service-connected] condition," the examiner noted that a "review of VHA electronic records yielded no evidence that the veteran had received prescribed treatment and bedrest by a physician or midlevel provider (physician assistant or nurse practitioner) in the past 12 months."

In order to be entitled to a disability rating in excess of 40 percent for a lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must at least be in equipoise as to whether there is unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility and consolidation of a joint due to a disease, injury, surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987).  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.

Upon a review of the evidence, the Board finds that a preponderance of the evidence is against finding symptomatology consistent with a 50 percent rating under the General Rating Formula.  Specifically, range of motion testing conducted by VA examination revealed forward flexion limited to no worse than 10 degrees.  See VA examination report of May 2010.  This corresponds to the current 40 percent rating.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine; the objective medical evidence of record does not indicate ankylosis.

In evaluating the Veteran's increased rating claim, the Board has considered 38 C.F.R. §§ 4.40, 4.45 and recognizes the Veteran's functional loss as a result of his lumbar spine disability, notably his pain and flare-ups.  The examiners of July 2009 and May 2010 found that the Veteran exhibited pain throughout the arc of motion during forward flexion.  During the August 2014, evidence of painful motion began at 30 degrees.  Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id. 

There is no evidence that the objective symptoms of pain on motion result in immobility of the entire thoracolumbar spine, which is required for entitlement to a higher evaluation of 50 percent.  Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and § 4.45.  The current 40 percent rating adequately compensates the Veteran for functional impairment attributable to his service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2015).  In this case, despite the pain experience by the Veteran's throughout the range of motion, and the "severe" and "constant" pain reported by the Veteran, it is clear that the Veteran's thoracolumbar back pain is not equivalent to ankylosis of the thoracolumbar spine.

The Veteran is also not entitled to an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has described episodes of self-imposed bed rest, but the evidence of record does not document incapacitating episodes of bed rest prescribed by a physician, as would be required for a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) (effective from September 26, 2003).

As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted in this case for the period on appeal.  Furthermore, a rating under DC 5003 would not be higher than currently assigned, as a 20 percent rating is highest under DC 5003.

The Board notes that "mild degree of degenerative stenosis" was noted in MRI results of January 2008.  To rate the Veteran for spinal stenosis under DC 5238, however, would also amount to prohibited pyramiding, as stenosis is rated based on the same symptoms of pain and limitation of motion as is degenerative arthritis.  See 38 C.F.R. § 4.14 (2015). 

The evidence of record since January 2008 indicates that the Veteran's low back symptoms have remained relatively consistent throughout the period.  Therefore staged ratings are not appropriate.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).The Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability during the appellate period, and none has been diagnosed.

The Veteran has been granted entitlement to separate ratings for radiculopathy of the left lower and right lower extremities associated with discogenic low back pain and mechanical low back pain.  See rating decisions of August 2009 and June 2015. The VA examination report of July 2009 found the Veteran's radiculopathy of the left lower extremity to be "mild."  This was based on a finding of mild numbness.  The level of the condition was not shown to be at the level of "moderate" until the August 2014 VA examination, in which the examiner found "moderate" intermittent pain, paresthesias and/or dysesthesias, and numbness of both the left and right lower extremities.  A preponderance of the evidence is against finding that the Veteran's left lower radiculopathy was moderate prior to August 26, 2014, or "moderately severe" (corresponding to a higher 40 percent rating) after August 26, 2014.  Prior to the August 2014 examination, there is no evidence of right lower extremity radiculopathy.  A preponderance of the evidence is against finding that the Veteran's right lower extremity radiculopathy was "moderately severe" from August 26, 2014.

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors make its application impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Generally, extraschedular disability ratings are warranted for cases that present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  If so, the Board must next determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Finally, if the rating schedule is inadequate to evaluate a claimant's disability picture having related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations relating to the service-connected low back disability and associated radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  During the period under review, the Veteran's primary symptoms are limitation of motion, pain, and numbness.  These are the types of symptoms contemplated in the percentage ratings for degenerative arthritis of the spine under Diagnostic Code 5242 and for paralysis of the sciatic nerve under Diagnostic Code 8520.  Because the Board finds that the available schedular evaluations are adequate to rate these conditions,there is no need to consider any related factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (stating that, if the rating criteria are adequate to evaluate a claimant's disability, extraschedular consideration may be denied without regard to whether there has been marked interference with employment).

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service-connected for posttraumatic stress disorder (PTSD), eczema with tinea infection, a right forehead scar, and left forehead scar.  At no point during the current appeal has the Veteran indicated that his service-connected disability of discogenic low back pain and mechanical low back pain and/or associated radiculopathy of the left and right lower extremities results in further disability when considered in connection with his other service-connected disabilities.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a separate claim for TDIU, which was awarded with an effective date of May 3, 2013.  See June 2014 rating decision.  The RO noted in the June 2014 rating decision that the Veteran had last worked on May 3, 2013, and that a VA examiner had found the Veteran to be unable to obtain and maintain gainful employment as a result of his service-connected PTSD.  The rating decision also deferred the Veteran's claim for an increased rating for discogenic low back pain and mechanical low back pain, thereby effectively bifurcating the TDIU issue from the increased rating claim.  Because the Veteran did not appeal any aspect of the award of TDIU, further consideration of TDIU by the Board is not necessary in today's order.

	(CONTINUED ON NEXT PAGE)















ORDER

Entitlement to a rating in excess of 40 percent from January 11, 2009 for discogenic low back pain and mechanical low back pain is denied.

Entitlement to a disability rating in excess of 10 percent prior to August 26, 2014, and in excess of 20 percent from August 26, 2014 for left lower extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 20 percent from August 26, 2014 for right lower extremity radiculopathy is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


